Case 1:19-cr-00117-DKW Document 57 Filed 04/06/21 Page 1 of 10        PageID #: 450




                 IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAI‘I

 UNITED STATES OF AMERICA,                   Case No. 19-cr-00117-DKW-1

             Plaintiff,                      ORDER DENYING
                                             DEFENDANT’S MOTION FOR
       vs.                                   COMPASSIONATE RELEASE

 ABEL SOUZA,

             Defendant.


      Approximately 13 months into his 84-month sentence, Defendant Abel

Souza asks the Court to reduce his sentence to time served because his medical

conditions, in light of the COVID-19 pandemic, present an extraordinary and

compelling reason warranting such a reduction. The Court disagrees, and, for the

reasons set forth below, his motion is DENIED.

                           RELEVANT BACKGROUND

      On September 24, 2019, Souza pled guilty to a methamphetamine

distribution-related offense. Dkt. Nos. 23, 26. On January 8, 2020, the Court

sentenced Souza to 84 months’ imprisonment and four years of supervised release.

Dkt. Nos. 37, 38. The Court departed significantly downward from the sentencing

guideline range—135 to 168 months’ imprisonment—because of Souza’s age,

employment record, physical condition, pre-sentence rehabilitation, willingness to

address addiction issues, and substantial assistance to the Government. Dkt. No.
Case 1:19-cr-00117-DKW Document 57 Filed 04/06/21 Page 2 of 10         PageID #: 451




39 at 2–3. Souza self-surrendered and started his term of imprisonment on

February 19, 2020. See Dkt. Nos. 37, 38.

      On February 12, 2021, Souza filed a motion for sentence reduction pursuant

to 18 U.S.C. § 3582(c)(1)(A)(i) (“compassionate release motion”). Dkt. No. 43.

Souza argues his age (56 years old) and medical conditions—principally, chronic

kidney disease, obesity, hypertension, and severe sleep apnea—in light of the

COVID-19 pandemic, present an extraordinary and compelling reason warranting

his immediate release. Dkt. No. 43-1 at 8. On March 10, 2021, the Government

filed a response opposing any sentence reduction, Dkt. No. 50, to which Souza

replied on April 5, 2021, Dkt. No. 71. This order follows.

                              LEGAL STANDARD

      “‘[A] judgment of conviction that includes [a sentence of imprisonment]

constitutes a final judgment’ and may not be modified by a district court except in

limited circumstances.” Dillon v. United States, 560 U.S. 817, 824 (2010)

(alterations in original) (quoting 18 U.S.C. § 3582(b)). Such circumstances must

be “expressly permitted by statute or by Rule 35 of the Federal Rules of Criminal

Procedure.” See 18 U.S.C. § 3582(c)(1)(B); see also Dillon, 560 U.S. at 827, 831;

United States v. Penna, 319 F.3d 509, 511 (9th Cir. 2003).

      Congress carved out one such circumstance in 18 U.S.C. § 3582(c)(1)(A)(i).

A court may “modify a term of imprisonment” upon an inmate’s motion if:


                                         2
Case 1:19-cr-00117-DKW Document 57 Filed 04/06/21 Page 3 of 10                     PageID #: 452




       1. the inmate exhausted “all administrative rights to appeal a failure of the
          Bureau of Prisons to bring a motion” on her behalf or 30 days has lapsed
          since the relevant warden received a request to do so;

       2. the inmate has established that “extraordinary and compelling reasons
          warrant such a reduction” and that “such a reduction is consistent with
          applicable [Sentencing Commission] policy statements”;

       3. the court considers the sentencing factors set forth in 18 U.S.C. § 3553(a)
          and finds the inmate is “not a danger to the safety of any other person or
          the community,” as provided under 18 U.S.C. § 3142(g).

See 18 U.S.C. § 3582(c)(1)(A)(i); U.S.S.G. § 1B1.13 (policy statement). The

inmate bears the burden of establishing the requirements for a sentence reduction

by a preponderance. See, e.g., United States v. Sprague, 135 F.3d 1301, 1306–07

(9th Cir. 1998); see also Walton v. Arizona, 497 U.S. 639, 650 (1990) (a

defendant’s due process rights “are not violated by placing on him the burden of

proving mitigating circumstances sufficiently substantial to call for leniency”),

overruled on other grounds by Ring v. Arizona, 536 U.S. 584, 609 (2002).

                                        DISCUSSION

       The parties appear to dispute only the second and third requirements detailed

above.1 The Government argues that, even though Souza has medical conditions

putting him at a greater risk of a severe reaction to COVID-19, his situation is not


1
 The Government does not explicitly acknowledge that the exhaustion requirement has been met,
nor does it argue it has not been met. See Dkt. No. 50. The Court assumes then that the issue is
conceded. See In re El Dorado Imp. Corp, 335 F.3d 835, 839 (9th Cir. 2003) (where a party
“does not dispute [the] issue . . . we treat it as conceded”). The Court independently finds Souza
has satisfied the exhaustion requirement. See Dkt. No. 43-4 at 15 (acting Warden denying
compassionate release request on October 20, 2020).

                                                3
Case 1:19-cr-00117-DKW Document 57 Filed 04/06/21 Page 4 of 10                   PageID #: 453




extraordinary and compelling because the low number of infections at his facility

means he is not a high risk of contracting the virus. Dkt. No. 50 at 4–6. Moreover,

the Government argues, the goals of sentencing would not be served if Souza was

released after serving less than 20 percent of his sentence. Id. at 7–8. The Court

agrees with the Government, and, for the reasons explained below, Souza’s

compassionate release motion is DENIED.

I.     Extraordinary and Compelling Reasons

       Section 3582(c)(1)(A)(i) permits a sentence reduction only upon a showing

of “extraordinary and compelling reasons” and only if “such a reduction is

consistent with applicable policy statements issued by the Sentencing

Commission” (the “Commission”). As this Court has explained, it is bound by the

Commission’s Commentary in U.S.S.G. § 1B1.13 regarding what constitutes an

“extraordinary and compelling” reason warranting a sentence reduction. See, e.g.,

United States v. Aruda, No. 14-CR-00577-DKW, 2020 WL 4043496, *2–*5 (D.

Haw. July 17, 2020).2

       Accordingly, the Court applies the following framework to determine

whether COVID-19 presents an extraordinary and compelling reason warranting a

reduction in sentence:



2
While Souza disagrees with the Court, nothing he argues or cites compels a different result. See
Dkt. No. 43-1 at 24.

                                               4
Case 1:19-cr-00117-DKW Document 57 Filed 04/06/21 Page 5 of 10                    PageID #: 454




       [A]n inmate must necessarily establish the following three elements
       by a preponderance of the evidence: (1) the inmate is “suffering from
       a terminal illness,” or a “serious” physical or cognitive condition; (2)
       that condition puts the inmate at a high risk of becoming seriously ill
       from COVID-19; and (3) if the inmate were to contract COVID-19,
       the inmate's ability “to provide self-care within the . . . correctional
       facility” would be “substantially diminishe[d]” and the inmate would
       “not [be] expected to recover.”

United States v. Kazanowski, No. 15-CR-00459-DKW-5, 2020 WL 3578310, at *7

(D. Haw. July 1, 2020) (alterations in original) (quoting U.S.S.G. §1B1.13 n.1(A)).

       The Court—like the Government, Dkt. No. 50 at 6—recognizes Souza

suffers from conditions—chronic kidney disease, severe obesity, and

hypertension3—recognized by the CDC as placing him at greater risk of having a

severe reaction to COVID-19.4 But as the Court has often explained,

demonstrating a high risk of becoming seriously ill from COVID-19 requires

showing not only that a defendant is a member of an at-risk group, but also that

there is “a high risk of contracting the virus because of the number of positive

COVID-19 cases at the facility where [the defendant] is housed.” See, e.g., United



3
  Souza is severely obese, with a body mass index over 40. Dkt. No. 48-1 at 10 (listing his
weight as 285 pounds on February 28, 2020); Dkt. No. 32 at 14 (listing his height as 70 inches);
see also Dkt. No. 43-1 at 8; Dkt. No. 50 at 6. He also suffers from chronic kidney disease and
hypertension. Dkt. No. 48-1 at 10, 43; see also Dkt. No. 43-1 at 8–9; Dkt. No. 50 at 6.
4
  See COVID-19 (Coronavirus Disease): People at Increased Risk for Severe Illness—People
with Certain Medical Conditions, CDC (updated Mar. 15, 2021)
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html (last visited Apr. 6, 2021) (listing those with BMIs of 40 or higher, and those
with chronic kidney disease as having an increased risk of severe illness if they contract COVID-
19; listing those with hypertension as possibly having an increased risk).

                                               5
Case 1:19-cr-00117-DKW Document 57 Filed 04/06/21 Page 6 of 10                     PageID #: 455




States v. Rodrigues, No. 16-CR-00529-DKW, 2020 WL 5351029, *5 (D. Haw.

Sept. 4, 2020).5

       As of this order, the Bureau of Prisons (“BOP”) is reporting zero inmates

and five staff at FCI Sheridan, where Souza is housed, as currently infected with

COVID-19.6 Indeed, these numbers are virtually unchanged over the last month.7

See Dkt. No. 50 at 3. While these numbers—and the trend they represent—are not

conclusive as to the potential for future spikes at FCI Sheridan, they provide strong

evidence that the chance of Souza contracting the virus at this time is hardly

significant.8 Cf. United States v. Cornelio, No. 17-CR-00321-DKW, 2020 WL

6021466 *3 (D. Haw. Oct. 12, 2020) (finding the defendant demonstrated a high

risk of contracting the virus where 398 inmates and 6 staff were then testing

positive for the virus). This conclusion is bolstered by the BOP’s efforts to




5
  This Court is not alone in requiring a defendant to produce evidence that the number of COVID-
19 cases at his facility creates a high risk of contracting the virus. See, e.g., United States v.
Williams, 2020 WL 4586860, at *3 (D. Haw. Aug. 10, 2020).
6
  COVID-19 Coronavirus: COVID-19 Cases, BOP, https://www.bop.gov/coronavirus/ (last
visited Apr. 6, 2021).
7
  COVID-19 Coronavirus: COVID-19 Cases, BOP, https://www.bop.gov/coronavirus/ (last
visited Apr. 6, 2021).
8
  Souza argues that the Court should not rely on BOP’s reported cases to assess the risk of Souza
contracting the virus at his facility. Dkt. No. 53 at 2–8. Souza instead argues the Court should
credit his lived experience. Id. But that experience is little more than the same general risk—
both inside and outside of correctional facilities—of coming into contact with an infected person
and the challenges with stopping all spread of COVID-19. See id. While the Court appreciates
those risks are real, it relies on the BOP’s case numbers to assess the significance of the risk to
Souza.

                                                6
Case 1:19-cr-00117-DKW Document 57 Filed 04/06/21 Page 7 of 10                    PageID #: 456




vaccinate both staff and inmates in all BOP facilities.9 Thus, Souza has not met his

burden of showing there is a significant risk of him contracting COVID-19 at his

facility.

       Even if he had, Souza has not demonstrated that should he contract the virus,

his ability “to provide self-care within the . . . correctional facility” would be

“substantially diminishe[d]” and he would “not [be] expected to recover.” See

U.S.S.G. § 1B1.13 n.1(A). The Court recognizes that the more comorbidities one

has, the higher risk of a severe reaction to COVID-19.10 Souza suffers from two

underlying health conditions that put him at a higher risk of severe reaction (severe

obesity and chronic kidney disease), and one condition that might do so

(hypertension).11 But this is not the only relevant data point. FCI Sheridan reports




9
 As of this order, BOP reports that 169 staff members and 619 inmates at FCI Sheridan have
received the vaccine. COVID-19 Coronavirus: COVID-19 Vaccine Implementation, BOP,
https://www.bop.gov/coronavirus/ (last visited Apr. 6, 2021). The Court respects Souza’s
decision to forgo vaccination until he has more information, Dkt. No. 53 at 9–14, but these
vaccination numbers are still relevant as having a significant portion of the inmate and staff
population vaccinated can lower the risk of community spread. See When You’ve Been Fully
Vaccinated, CDC, (updated Apr. 2, 2021) https://www.cdc.gov/coronavirus/2019-
ncov/vaccines/fully-vaccinated.html (last visited Apr. 6, 2021).
10
   See COVID-19 (Coronavirus Disease): People at Increased Risk for Severe Illness—People
with Certain Medical Conditions, CDC (updated Mar. 15, 2021)
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html (last visited Apr. 6, 2021).
11
   See COVID-19 (Coronavirus Disease): People at Increased Risk for Severe Illness—People
with Certain Medical Conditions, CDC (updated Mar. 15, 2021)
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html (last visited Apr. 6, 2021).

                                                7
Case 1:19-cr-00117-DKW Document 57 Filed 04/06/21 Page 8 of 10                    PageID #: 457




that 58 inmates and 13 staff have recovered from the virus.12 Significantly, there

have been no COVID-19-related deaths reported at the facility.13 Again, these

facts are not conclusive as to Souza’s prospects should he contract the virus, but

they provide clear evidence that FCI Sheridan’s screening and treatment protocols

lead to the effective recovery of those who become infected. At minimum, Souza

has presented no evidence to the contrary.

       Because Souza has failed to demonstrate an extraordinary and compelling

reason warranting a sentence reduction, his compassionate release motion is

DENIED.

II.    Section 3553(a) Factors & Risk of Danger to the Community

       Even if Souza presented an extraordinary and compelling reason warranting

a sentence reduction, the Court must consider any such reduction in light of the

sentencing factors set forth in 18 U.S.C. § 3553(a) and determine Souza is “not a

danger to the safety of any other person or the community, as provided under [18

U.S.C. §] 3142(g).” See 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13.

       Souza argues “the Court must consider ‘the most up-to-date picture’ of [his]

history and circumstances.” Dkt. No. 43-1 at 27 (quoting Pepper v. United States,



12
   COVID-19 Coronavirus: COVID-19 Cases, BOP, https://www.bop.gov/coronavirus/ (last
visited Apr. 6, 2021).
13
   While it concerns the Court that other facilities have had COVID-19-related inmate deaths, that
fact does not materially bear on whether Souza can be expected to provide self-care and recover
at his facility should he become infected with the virus.

                                                8
Case 1:19-cr-00117-DKW Document 57 Filed 04/06/21 Page 9 of 10           PageID #: 458




562 U.S. 476, 492 (2011)). The Court agrees. But other than the looming

presence of COVID-19 both within and outside the facility, little has changed with

regard to the application of Section 3553(a) in the just-over-a-year in which Souza

has been incarcerated. To date, Souza has served roughly thirteen months or

approximately fifteen percent of his sentence. Dkt. No. 38 at 2 (Souza was ordered

to self-surrender on February 19, 2020). This is simply an insufficient amount of

time to meet the goals of sentencing.

      As factors counseling in favor of release, Souza points to his abusive

childhood, letters from supporters writing on his behalf at sentencing, and that his

criminal history before this most recent offense was far in the past. Dkt. Nos. 43-1

at 29–30. He also points to pre-sentencing drug treatment he completed. Id. at

30–32. But these were all factors the Court considered at sentencing. In short,

nothing that has occurred since sentencing convinces the Court that Souza’s 84-

month sentence remains anything but “sufficient, but not greater than necessary . . .

(A) to reflect the seriousness of the offense, to promote respect for the law, and to

provide just punishment for the offense; (B) to afford adequate deterrence to

criminal conduct; [and] (C) to protect the public.” See 18 U.S.C. §3553(a)(2).

Further, given Souza’s flight from law enforcement officers and discarding of

drugs and drug paraphernalia into the community, Dkt. No. 32 at 6–7, the Court

cannot conclude that he is no longer a danger to the community.


                                          9
Case 1:19-cr-00117-DKW Document 57 Filed 04/06/21 Page 10 of 10          PageID #: 459




       Thus, for the independent and sufficient reasons that the Section 3553(a)

 factors counsel against release and Souza remains a threat to community safety,

 Souza’s motion for compassionate release is DENIED.

                                 CONCLUSION

       For the reasons set forth herein, Souza’s motion for compassionate release,

 Dkt. No. 43, is DENIED.

       IT IS SO ORDERED.

       DATED: April 6 , 2021 at Honolulu, Hawai‘i.




                                        D~
                                        United States Di!'ihict Judg:e




  United States v. Abel Souza, Criminal No. 19-00117-DKW-1, ORDER
  DENYING DEFENDANT’S MOTION FOR COMPASSIONATE
  RELEASE


                                         10
